FILED: March 9, 2018

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                   No. 16-4771
                              (1:15-cr-00311-LCB-1)
                              ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellee

v.

ADRIAN DEMOND HYMAN

             Defendant - Appellant

                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of appellant’s petition for rehearing and rehearing en

banc, the court grants panel rehearing and issues an amended opinion on rehearing.

      The petition for rehearing en banc is denied, no poll having been requested

pursuant to Fed. R. App. P. 35(f).

      Entered at the direction of Judge Agee with the concurrence of Judge

Wilkinson and Judge Duncan.

                                      For the Court

                                      /s/ Patricia S. Connor, Clerk